Exhibit 10.9.3

 

AMENDMENT NO. 3
TO
EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment No. 3 to Executive Employment Agreement (this “Amendment”), is
entered into this 7th day of August, 2014, by and between TALON INTERNATIONAL,
INC., a Delaware corporation (the “Company”) and LONNIE D. SCHNELL
(“Executive”).

 

RECITALS

 

A.     On July 30, 2010, the Company and Executive entered into an Executive
Employment Agreement pursuant to which the Company retained the services of
Executive, which agreement was amended by Amendment No. 1 to Executive
Employment Agreement, dated June 15, 2012 and Amendment No. 2 to Executive
Employment Agreement, dated November 6, 2013 (as amended, the “Agreement”).

 

B.     The parties desire to further amend the Agreement as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and undertakings this Agreement contains, the parties hereto
hereby agree as follows:

 

1.     Certain Definitions. Capitalized terms used but not defined herein have
the respective meanings assigned to them in the Agreement.

 

2.     Amendment to Section 2(a). Section 2(a) of the Agreement is hereby
amended in its entirety to read as follows:

 

“(a)     the close of business on December 31, 2016, provided, that if the
Company has not given Executive Notice of its decision not to renew the Term on
or before April 1, 2016, then, unless otherwise terminated as provided below,
the Term shall be automatically extended until the earlier of (i) a date which
is nine (9) months following delivery after April 1, 2016 by the Company to
Executive of Notice of its decision not to extend the Term further, and (ii)
December 31, 2017;”

 

3.     Amendment to Exhibit A. Effective commencing January 1, 2014, Exhibit A
of the Agreement is hereby amended in its entirety to read as set forth on
Exhibit A attached hereto.

 

4.     Remaining Terms Ratified. Except as specifically amended hereby, the
other terms and conditions in the Agreement shall continue in full force and
effect, notwithstanding the execution and delivery of this Amendment. After the
date hereof, any reference to the Agreement shall mean the Agreement as amended
by this Amendment, and as used in the Agreement, the terms “Agreement,” “this
Agreement,” “herein,” “hereinafter,” “hereto,” “hereof” and words of similar
import shall, unless the context otherwise requires, mean the Agreement as
amended by this Amendment.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THEREOF.

 

6.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

(Signatures on Following Page)

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

Company:

Executive:

        TALON INTERNATIONAL, INC.           By: /s/ Mark Dyne   /s/ Lonnie D.
Schnell  

Mark Dyne

Chairman of the Board of Directors

 

Lonnie D. Schnell

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EBITDA Bonus

 

Commencing with fiscal year 2014 and for each fiscal year during the Term
thereafter during which Executive is performing services to the Company,
Executive shall be eligible to earn a cash bonus, referred to herein as the
EBITDA Bonus. The EBITDA Bonus, if any, shall be payable in cash on or about
April 15 of the year immediately following the fiscal year for which such EBITDA
Bonus is calculated.

 

The EBITDA Bonus shall be an amount determined by reference to Executive’s
achievement of performance objectives established by the Board for each fiscal
year. The performance objectives for fiscal year 2014 are set forth in this
Exhibit A.

 

For purposes hereof and subject to the terms of this Exhibit A, “Adjusted
EBITDA” means earnings before interest, taxes, depreciation and amortization,
stock-based compensation expense, calculated based on the Company’s audited
consolidated financial statements for the applicable fiscal year in question
prepared in accordance with generally accepted accounting principles in the
United States. Adjusted EBTIDA will be calculated after taking into account the
EBITDA Bonus and any other management incentive cash bonuses. For purposes of
calculating Adjusted EBITDA:

 

For fiscal year 2014, Executive shall be entitled to an EBITDA Bonus, if any,
equal to the Percentage of Base Salary for such fiscal year set forth below. The
Percentage of Base Salary shall be determined by reference to Executive’s Total
Achievement Score for such fiscal year, which score will be determined by the
Board of Directors (or a committee of the Board) based on Executive’s
achievement of the individual performance objectives for such fiscal year set
forth below. The Board’s determination of Executive’s achievement of an
individual performance objective score will either be objective based upon
measured financial results or at the discretion of the Board based upon the
Board’s subjective analysis.

 

Potential Bonus Amounts:

 

Total Achievement Score

 

Percentage of
Base Salary

 

More than 100%

    100%  

Between 90% and 100%

    75%  

Between 80% and 90%

    45%  

Between 75% and 80%

    25%  

Less than 75%

    BOD Discretion  

 

Performance Objectives and Weightings:

 

Performance Objectives

 

Determination Method

 

Plan

   

Bonus
Weighting

 

Revenue

 

Financial Results

  $ 57,750,000       10 %

Gross profit %

 

Financial Results

    32.6 %     11 %

Adjusted EBITDA

 

Financial Results

  $ 3,998,000       34 %

New Major Brands / Worldwide revenue growth

 

BOD Discretion

 

N/A

      10 %

Tekfit Customer Deals

 

BOD Discretion

 

N/A

      13 %

Fill Key Management Positions

 

BOD Discretion

 

N/A

      17 %

Shareholder Initiatives

 

BOD Discretion

 

N/A

      5 %

 